PER CURIAM.
The defendant appeals from his convictions and sentences raising two issues. We affirm.
As to the first issue regarding allegedly improper comments made by the prosecutor during closing argument, we find that they were either not preserved for appellate review or not inappropriate, and as to the second issue argued by the defendant, regarding the introduction of collateral crime evidence, we find that any alleged error was also not properly preserved for appellate review. Castor v. State, 365 So.2d 701 (Fla.1978). Accordingly, we affirm.
Affirmed.